Title: General Orders, 6 August 1782
From: Washington, George
To: 


                  
                     Head Quarters, Newburgh, Tuesday, August 6th 1782
                     Parole Westpoint,
                     Countersigns New Windsor,
                  Fishkill
                  Lieutenant Boss of the corps of Invalids tried by the general courtmartial of which Colonel Putnam is president; "for behaving disrespectfully to Colonel Nicola and on many occasions unbecoming a gentleman and for disposing of public flour for his private use" is acquitted and released from his arrest.
                  A return of the number of men now serving in the different state regiments who are engaged for this Campaign only, to be given in at the Orderly office without delay.
                  The General Courtmartial of which Colonel Putnam is president will meet at Westpoint tomorrow morning 9 oclock for the trial of such prisoners as may be brought before them.
                  The Commander in chief desires that the soldiers confined in the provost guard who have not yet had their trials may be brought before a Courtmartial with as much expedition as the nature of their cases will admit.
                  The Honorable the Congress have been pleased to pass the following resolves.
                  By the United States in Congress assembled July 23d 1782.
                  Resolved, that in conducting the business of the general hospital; there shall be an invariable standard of prices established, by which the Apothecary shall be charged with every article he shall issue the standard to be established by the medical board, or such person or persons as they shall appoint, which shall only be considered as a certain ratio, whereby to keep the accounts but that, in the settlement of all accounts in that department, all deficient articles, not issued or returned shall be accounted for at such real value as shall be estimated by the Medical Board, and approved of by the secretary at war.
                  An account shall be taken as soon as possible, of all the Medicines, instruments, and property, in the Apothecary’s department belonging to the public, in the hands of the apothecary, the Deputies, Assistants, and Mates, the Surgeon of hospitals and Surgeons of regiments, for which they shall severally be charged at the standard value as ascertained by the board as aforesaid, and for all they may hereafter receive; but to account for deficiences at the real value, to be estimated as aforesaid.
                  The Apothecary shall be accountable for all articles in his department to the Purveyor throughout the states, untill they come into the hands of the prescribers.  And all Deputies, assistants and Mates, shall make returns, and be accountable to the Apothecary for the Medicines, instruments, and other property belonging to the public in the department, now in their hands, and of such as they may hereafter be possessed of.
                  The Apothecary shall make up his accounts at the expiration of every year, and settle them as soon after as possible, and before the expiration of six months.  He shall at the same time make out two returns for the director of the hospital, one specifying what has been receiv’d and issued, and the amount of what remains on hand; the other exhibiting a particular amount of the value of the medicines and other public property, each prescriber has received within the year.
                  All losses which may happen by the events of war, and other circumstances unavoidable, shall be borne by the public.  In cases of losses by fraud or neglect in any Deputy, Assistant or mate, the Apothecary shall not be accountable for such losses, provided the delinquent be convicted thereof before a Courtmartial appointed to try the same.
                  The hospital prescribers shall be supplied, upon their own application, with Medicines, and instrumts necessary for the sick and wounded under their care.
                  Every regimental surgeon shall receive yearly, from the apothecary a supply of medicins to such amount, by the above standard as the medical board shall judge necessary.
                  Every prescribing Surgeon or Physician either in hospital, or with the army, shall be supplied by the Apothecary with such a set of capital instruments as the medical board shall judge necessary; and shall be accountable for all losses in the medicins and instruments not arising from the events of war, and other circumstances unavoidable.  Duplicates of all returns made by the Apothecary to the director, shall be lodged in the war office.
                  That in the army of the united States, excepting the southern army, at present under the command of Major General Green, the offices of assistant Purveyor, and Assistant Apothecary, and the stores keepers under the Purveyor and Apothecary (except one storekeeper under the purveyor) to keep a store near the army, and all clerks, except two to the purveyor, shall be hereafter discontinued.
                  That all surgeons of the hospital shall take rank after the Director of the hospital, Deputy Director, & Physician to the army, in the following order viz Those surgeons of the hospital who have been either deputy director, Physican general, Surgeon general, chief Physician or Surgeon to the hospital or army, shall take rank next to the above mentioned officers; and their relative rank to each other shall be accordingly to the date of their respective appointments to either of the above offices.
                  That all such as were regimental surgeons, when appointed senior Physician or surgeon to the hospital, shall take rank with such senior Physicians and surgeons, agreeable to the date of their first appointment whether to the regiment or Hospital.
                  All surgeons the date of whose first appointments either to regiments, or hospital, shall have been on the same day shall decide their rank by lot.
                  That for the more convenient subsistance of the officers of the hospital department, they be allowed, including their former allowance of rations and forage, as follows.
                  Director of the hospital, four rations per day for himself and servants, forage for two horses and twenty five dollars per month subsistance.
                  Deputy Director and Physician each three rations a day for himself and servants, forage for two horses and twenty dollars pr month subsistance.
                  Hospital Surgeons, each two rations a day, for himself and servant, forage for two horses, and fifteen dollars per month subsistance.
                  Deputy purveyor, and Deputy apothecary each one ration a day and forage for one horse, and ten dollars per month subsistance.
                  Hospital Mates each one ration a day and five dollars per month subsistence.
                  Stewards each one ration a day & five dollars per month subsistence.  
                  Ward masters, each one ration a day and three dollars per month subsistence.
                  That the above allowance of rations forage and subsistance to the officers of the hospital department, over and above what they severally were entitled to, at the time of passing this act shall be charged to them respectively, as advances in part of their monthly pay.
                  That in future, the pay and allowance of the purveyor and Apothecary be the same each as that of a hospital surgeon.
                  That none of the aforesaid officers or other persons, employed in any of the hospitals, be entitled to rations, forage or subsistence when on furlough.
                  That the regulation respecting officers servants, contained in the act of Congress of 11 March 1780 shall not be construed to extend to the hospital department.
                  For fatigue tomorrow the 2d Massachusetts regiment.
               